DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 09/10/2020 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 208 (see [0032]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Consideration Under 35 USC § 101
Note: the claims have been considered and analyzed by the Examiner under 35 USC § 101 with respect to statutory category and judicial exceptions, and appear to recite a form of subject matter statutorily compliant with § 101. While the claims 10 and 16 recite the technique implemented via “one or more computer-readable storage media […]”, paragraph [0083] of the specification defines “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se […]”, clarifying the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-8, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20200145223, Hereinafter “Yang”) in view of Todd et al. (US20210374730, Hereinafter “Todd”).
Regarding claim 1, Yang teaches a computer-implemented method for generating and employing decentralized asset identifiers for cross-blockchain network asset transfers ([0023-026] – blockchain is implemented using via a one or more processors and uses decentralized identifiers “DIDs” to perform transactions; [0004-005] – transactions may be, e.g., financial transactions, information transfers, etc.), the method comprising: 
registering a decentralized asset identifier to an asset with a local asset identifier, wherein the decentralized asset identifier is immutable ([0048] – DID is a unique identifier stored on the blockchain ; 
endorsing a proposed transaction for transferring the asset from a first controller [[associated with a first blockchain network]] to a second controller [[associated with a second blockchain network]] ([0048] – the DID document contains information indicating a DID controller; [0154] – DID controllers may be, e.g., a company or business; [0005] and [0072] – DID document information may be changed in the blockchain via proposed transactions; [0058-060] and [0091] – the proposed transactions must be approved by the blockchain nodes via adding their signature <i.e., endorsed>), wherein the proposed transaction utilizes the decentralized asset identifier ([0091-092] and [0154] – proposed update to the DID document utilizes the registered DID); and 
exchanging, in a document associated with the decentralized asset identifier and retrieved from an identity network, the first controller for the second controller ([0072] and [0147-152] – updates to DID documents may be made via update transactions; [0154] – DID document contains controller information, and the DID’s controller information may be updated to a new DID controller via an update transactions; [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>).
	While Yang teaches controllers in the blockchain managing local identities and allowing entities to log in to their respective local identity system (see, e.g., Yang at [0108-109] and [0092]), Yang appears to fail to specifically disclose wherein the first controller is associated with a first blockchain network, and the second controller is associated with a second blockchain network.
	However, Todd teaches a system wherein controllers use distributed ledgers to manage local identities and for users logging in to a controller system ([0035-037]), wherein each controller is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identity controllers of Yang with the teachings of Todd, wherein the first controller is associated with a first blockchain network, and the second controller is associated with a second blockchain network, to ensure the immutability of the local identifiers stored with the controllers (see, e.g., Todd at [0002] and [0035]).

Regarding claim 2, the combination of Yang and Todd teach the method of claim 1, wherein the decentralized asset identifier comprises a scheme portion, a method portion, and a method-specific identifier (Yang at [0048] – the DID comprises a scheme identifier, and identifier for the DID method, and a DID method-specific indicator).  

Regarding claim 4, the combination of Yang and Todd teach the method of claim 1, wherein the document associated with the decentralized asset identifier includes a public key, a controller identifier, one or more service endpoint identifiers, and authorization and delegation methods for the asset (Yang at [0048] – DID document comprises a public key, controller identifier service endpoints, authorization and delegation information).  

Regarding claim 5, the combination of Yang and Todd teach the method of claim 1, wherein registering the decentralized asset identifier further comprises: 
installing asset agent and wallet software on the first controller (Yang at [0057-058]  - blockchain software is installed onto systems for performing actions related to the blockchain; with Todd at [0050] – blockchain information installed includes cryptographic wallets); 
connecting, using the asset agent and wallet software, the first controller to the identity network (Yang at [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>; [0057-058] – blockchain software is installed onto systems for performing actions related to the blockchain network; with Todd at [0050] – blockchain information installed includes cryptographic wallets); and 
associating digital identifying information of the asset to the decentralized asset identifier on the identity network ([0048] – DID is a unique identifier stored on the blockchain maps to a plurality of identifying information pertaining to a real-world entity, [0147] – DID/DID document is registered with the blockchain <i.e., association is generated>; [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>).  

Regarding claim 7, the combination of Yang and Todd teach the method of claim 1, wherein exchanging the first controller for the second controller further comprises: updating, by the first controller, the document associated with the decentralized asset identifier, wherein the first controller updates a controller attribute in the document to identify the second controller (Yang at [0072] and [0147-152] – updates to DID documents may be made via update transactions; [0154] – DID document contains controller information, and the DID’s controller information may be updated to a new DID controller via an update transactions; [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>), and wherein the first controller populates, in the document, one or more P202002184US01Page 33 of 39public keys associated with the second controller (Yang at [0048] and [0154] – the DID document is generated and filled based on the owner’s DID information and and makes authorization updates that enable the second controller to modify the document (Yang at [0048] and [0154] – the DID document is generated based on the owner’s DID information and the controller information, including the public keys. DID controller may log a second controller and information in the DID document through updates to the DID document. Controllers manages the DID document <i.e., can make updates to the document>; see also [0152] – DID documents contains creator, controller, and owner fields).  

Regarding claim 8, the combination of Yang and Todd teach the method of claim 1, wherein the method is performed by one or more computers according to software that is downloaded to the one or more computers from a remote data processing system (Yang at [0057-058] – software is downloaded and installed over a communications network and stored onto nodes to perform the method).  

Regarding claim 10, the combination of Yang and Todd teach a system comprising: one or more processors; and one or more computer-readable storage media storing program instructions which, when executed by the one or more processors, are configured to cause the one or more processors to perform ([0169] – system implemented via processors and computer-readable storage media configured with instructions) a method for generating and employing decentralized asset identifiers for cross- blockchain network asset transfers ([0023-026] – blockchain is implemented using via a one or more processors and uses decentralized identifiers “DIDs” to perform transactions; [0004-005] – transactions may be, e.g.,financial transactions, information transfers, etc.), the method comprising: 
registering a decentralized asset identifier to an asset with a local asset identifier, wherein the decentralized asset identifier is immutable ([0048] – DID is a unique identifier stored on the blockchain mapping to a real-world entity <i.e., asset>, [0147] – DID must be registered with the blockchain; [0004-0006] – blockchains are immutable <i.e., the DIDs on the blockchain are immutable>; [0108-109] and [0113] – the real-world entity identified by the DID also has an internal account identifier with a user-side entity <i.e., has a local asset identifier>); 
endorsing a proposed transaction for transferring the asset from a first controller [[associated with a first blockchain network]] to a second controller [[associated with a second blockchain network]] ([0048] – the DID document contains information indicating a DID controller; [0154] – DID controllers may be, e.g., a company or business; [0005] and [0072] – information may be changed in the blockchain via proposed transactions; [0058-060] and [0091] – the proposed transactions must be approved by the blockchain nodes via adding their signature <i.e., endorsed>), wherein the proposed transaction utilizes the decentralized asset identifier ([0091-092] and [0154] – proposed update to the DID document utilizes the registered DID); and 
P202002184US01Page 34 of 39exchanging, in a document associated with the decentralized asset identifier and retrieved from an identity network, the first controller for the second controller ([0072] and [0147-152] – updates to DID documents may be made via update transactions; [0154] – DID document contains controller information, and the DID’s controller information may be updated to a new DID controller via an update transactions; [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>).
	While Yang teaches controllers in the blockchain managing local identities and allowing entities to log in to their respective local identity system (see, e.g., Yang at [0108-109] and [0092]), Yang appears to fail to specifically disclose wherein the first controller is associated with a first blockchain network, and the second controller is associated with a second blockchain network.
Todd teaches a system wherein controllers use distributed ledgers to manage local identities for users logging in to a controller system ([0035-037]), wherein each controller is associated with a controller-specific blockchain network (see, e.g., Todd at [0035-037] – each vendor <i.e., controller> has a distributed ledger <i.e., blockchain>, which is used to log in users based on a user vendor-specific ID <i.e., each controller is associated with an blockchain>).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the identity controllers of Yang with the teachings of Todd, wherein the first controller is associated with a first blockchain network, and the second controller is associated with a second blockchain network, to ensure the immutability of the local identifiers stored with the controllers (see, e.g., Todd at [0002] and [0035]).

Regarding claim 11, the combination of Yang and Todd teach the system of claim 10, wherein the decentralized asset identifier comprises a scheme portion, a method portion, and a method-specific identifier (Yang at [0048] – the DID comprises a scheme identifier, and identifier for the DID method, and a DID method-specific indicator).  

Regarding claim 12, the combination of Yang and Todd teach the system of claim 10, wherein the document associated with the decentralized asset identifier includes a public key, a controller identifier, one or more service endpoint identifiers, and authorization and delegation methods for the asset (Yang at [0048] – DID document comprises a public key, controller identifier service endpoints, authorization and delegation information).  

Regarding claim 13, the combination of Yang and Todd teach the system of claim 10, wherein registering the decentralized asset identifier further comprises: installing asset agent and wallet software on the first controller (Yang at [0057-058]  - blockchain software is installed onto systems for performing actions related to the blockchain; with Todd at [0050] – blockchain information installed includes cryptographic wallets); 
connecting, using the asset agent and wallet software, the first controller to the identity network (Yang at [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>; [0057-058] – blockchain software is installed onto systems for performing actions related to the blockchain network; with Todd at [0050] – blockchain information installed includes cryptographic wallets); and 
associating digital identifying information of the asset to the decentralized asset identifier on the identity network ([0048] – DID is a unique identifier stored on the blockchain maps to a plurality of identifying information pertaining to a real-world entity, [0147] – DID/DID document is registered with the blockchain <i.e., association is generated>; [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>).  

Regarding claim 15, the combination of Yang and Todd teach the system of claim 10, wherein exchanging the first controller for the second controller further comprises: updating, by the first controller, the document associated with the decentralized asset identifier, wherein the first controller updates a controller attribute in the document to identify the second controller (Yang at [0072] and [0147-152] – updates to DID documents may be made via update transactions; [0154] – DID document contains controller information, and the DID’s controller information may be updated to a new DID controller via an update transactions; [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>), and wherein the first controller populates, in the document, one or more public keys associated with the second controller (Yang at [0048] and [0154] – the DID document is generated and filled based on the owner’s DID information and  and makes authorization updates that enable the second controller to modify the document (Yang at [0048] and [0154] – the DID document is generated based on the owner’s DID information and the controller information, including the public keys. DID controller may log a second controller and information in the DID document through updates to the DID document. Controllers manages the DID document <i.e., can make updates to the document>; see also [0152] – DID documents contains creator, controller, and owner fields).  

Regarding claim 16, the combination of Yang and Todd teach a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method ([0169] – system implemented via processors and computer-readable storage media configured with instructions) for generating and employing decentralized asset identifiers for cross-blockchain network asset transfers ([0023-026] – blockchain is implemented using via a one or more processors and uses decentralized identifiers “DIDs” to perform transactions; [0004-005] – transactions may be, e.g.,financial transactions, information transfers, etc.), the method comprising: 
registering a decentralized asset identifier to an asset with a local asset identifier, wherein the decentralized asset identifier is immutable ([0048] – DID is a unique identifier stored on the blockchain mapping to a real-world entity <i.e., asset>, [0147] – DID must be registered with the blockchain; [0004-0006] – blockchains are immutable <i.e., the DIDs on the blockchain are immutable>; [0108-109] and [0113] – the real-world entity identified by the DID also has an internal account identifier with a user-side entity <i.e., has a local asset identifier>); 
endorsing a proposed transaction for transferring the asset from a first controller [[associated with a first blockchain network]] to a second controller [[associated with a second blockchain network]] ([0048] – the DID document contains information indicating a DID controller; [0154] – DID controllers may be, e.g., a company or business; [0005] and [0072] – information may be changed in the blockchain via proposed transactions; [0058-060] and [0091] – the proposed transactions must be approved by the blockchain nodes via adding their signature <i.e., endorsed>), wherein the proposed transaction utilizes the decentralized asset identifier ([0091-092] and [0154] – proposed update to the DID document utilizes the registered DID); and 
P202002184US01Page 36 of 39exchanging, in a document associated with the decentralized asset identifier and retrieved from an identity network, the first controller for the second controller ([0072] and [0147-152] – updates to DID documents may be made via update transactions; [0154] – DID document contains controller information, and the DID’s controller information may be updated to a new DID controller via an update transactions; [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>).
	While Yang teaches controllers in the blockchain managing local identities and allowing entities to log in to their respective local identity system (see, e.g., Yang at [0108-109] and [0092]), Yang appears to fail to specifically disclose wherein the first controller is associated with a first blockchain network, and the second controller is associated with a second blockchain network.
	However, Todd teaches a system wherein controllers use distributed ledgers to manage local identities for users logging in to a controller system ([0035-037]), wherein each controller is associated with a controller-specific blockchain network (see, e.g., Todd at [0035-037] – each vendor <i.e., controller> has a distributed ledger <i.e., blockchain>, which is used to log in users based on a user vendor-specific ID <i.e., each controller is associated with an blockchain>).
Yang with the teachings of Todd, wherein the first controller is associated with a first blockchain network, and the second controller is associated with a second blockchain network, to ensure the immutability of the local identifiers stored with the controllers (see, e.g., Todd at [0002] and [0035]).

Regarding claim 17, the combination of Yang and Todd teach the computer program product of claim 16. wherein the decentralized asset identifier comprises a scheme portion, a method portion, and a method-specific identifier (Yang at [0048] – the DID comprises a scheme identifier, and identifier for the DID method, and a DID method-specific indicator), and wherein the document associated with the decentralized asset identifier includes a public key, a controller identifier, one or more service endpoint identifiers, and authorization and delegation methods for the asset (Yang at [0048] – DID document comprises a public key, controller identifier service endpoints, authorization and delegation information).  

Regarding claim 18, the combination of Yang and Todd teach the computer program product of claim 16, wherein registering the decentralized asset identifier further comprises: installing asset agent and wallet software on the first controller (Yang at [0057-058]  - blockchain software is installed onto systems for performing actions related to the blockchain; with Todd at [0050] – blockchain information installed includes cryptographic wallets); connecting, using the asset agent and wallet software, the first controller to the identity network (Yang at [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>; [0057-058] – blockchain software is installed onto systems for performing actions related to the blockchain network; with Todd at [0050] – blockchain information installed includes cryptographic wallets); and associating digital identifying information of the asset to the decentralized asset identifier on the identity network ([0048] – DID is a unique identifier stored on the blockchain maps to a plurality of identifying information pertaining to a real-world entity, [0147] – DID/DID document is registered with the blockchain <i.e., association is generated>; [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>).  

Regarding claim 20, the combination of Yang and Todd teach the computer program product of claim 16, wherein exchanging the first controller for the second controller further comprises: updating, by the first controller, the document associated with the decentralized asset identifier, wherein the first controller updates a controller attribute in the document to identify the second controller (Yang at [0072] and [0147-152] – updates to DID documents may be made via update transactions; [0154] – DID document contains controller information, and the DID’s controller information may be updated to a new DID controller via an update transactions; [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>), and wherein the first controller populates, in the document, one or more public keys associated with the second controller (Yang at [0048] and [0154] – the DID document is generated and filled based on the owner’s DID information and the controller information, including DID public key. DID controller may log a second controller and information in the DID document through updates to the DID document; see also [0152] – DID documents contains creator, controller, and owner fields), and makes authorization updates that enable the second controller to modify the document (Yang at [0048] and [0154] – the DID document is generated based on the owner’s DID information and the controller information, including the public keys. DID controller may log a second controller and information in the DID document through updates to the DID document. Controllers manages the DID document <i.e., can .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Todd, further in view of Murdoch et al. (US20200403789, Hereinafter “Murdoch”).
Regarding claim 3, the combination of Yang and Todd teach the method of claim 1. While the combination of Yang and Todd teach using the decentralized identifiers representing assets (see, e.g., Todd at [0017]),  the combination of Yang and Todd appear to fail to specifically disclose wherein characteristics of the asset cannot be inferred from the decentralized asset identifier.  
	However, Murdoch teaches a blockchain managing decentralized identifiers (abstract), wherein characteristics of the asset cannot be inferred from the decentralized asset identifier [0059] and [0080] – DID may be a random string of numbers and letters <i.e., does not disclose characteristics>).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Yang and Todd with the teachings of Murdoch, wherein characteristics of the asset cannot be inferred from the decentralized asset identifier, to improve security and privacy of the DID object/owner (see, e.g., Murdoch at [0058-059]).

Claim(s) 6, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Todd, further in view of Andoulaki et al. (US20200092114, Hereinafter “Androulaki”).
Regarding claim 6, the combination of Yang and Todd teach the method of claim 1, wherein endorsing the proposed transaction further comprises: retrieving the document associated with the decentralized asset identifier from the identity network ([0091-092] and [0154] – blockchain transaction is updating/modifying the DID document <i.e., DID document retrieved to modify>; DID ; and 
committing the endorsed proposed transaction to the first blockchain network and the second blockchain network using the decentralized asset identifier ([0062] and [0065-067] – block is added to the blockchain networks <i.e., committed> when verified and signed by peer nodes).  
While the combination of Yang and Todd teach using the content of the DID document when proposing an update transaction (see, e.g., Yang at [0091-092] and [0154]), the combination of Yang and Todd appear to fail to specifically teach the endorsement process for committing transactions to the blockchain, particularly using content of the document including information found via one or more service endpoints to perform business logic required for endorsement; and submitting an endorsed proposed transaction to an ordering service node. 
However, Andoulaki teaches a system for adding blocks to a blockchain (see, e.g., [0002]), comprising using content of the [transaction proposal] including information found via one or more service endpoints to perform business logic required for endorsement ([0054] – the transaction endpoints are used identifying peer nodes to endorse the transaction; [0042] and [0074] – peer nodes execute a transaction of the chain code application and endorse the proposed transaction); and submitting an endorsed proposed transaction to an ordering service node ([0035] and [0076] – endorsed proposed transaction is submitted to an ordering service node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Yang and Todd with the teachings of Andoulaki, using content of the document including information found via one or more service endpoints to perform business logic required for endorsement; and submitting an endorsed proposed transaction to an ordering service node, to follow the standardized distributed ledger processes for committing a transaction to a blockchain (see, e.g., Yang at [0056] and Andoulaki at [0064]).

Regarding claim 14, the combination of Yang and Todd teach the system of claim 10, wherein endorsing the proposed transaction further comprises: 
retrieving the document associated with the decentralized asset identifier from the identity network ([0091-092] and [0154] – blockchain transaction is updating/modifying the DID document <i.e., DID document retrieved to modify>; DID maps to DID document <i.e., is associated>; [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>); 
committing the endorsed proposed transaction to the first blockchain network and the second blockchain network using the decentralized asset identifier ([0062] and [0065-067] – block is added to the blockchain networks <i.e., committed> when verified and signed by peer nodes).  
While the combination of Yang and Todd teach using the content of the DID document when proposing an update transaction (see, e.g., Yang at [0091-092] and [0154]), the combination of Yang and Todd appear to fail to specifically teach the endorsement process for committing transactions to the blockchain, particularly using content of the document including information found via one or more service endpoints to perform business logic required for endorsement; and submitting an endorsed proposed transaction to an ordering service node. 
However, Andoulaki teaches a system for adding blocks to a blockchain (see, e.g., [0002]), comprising using content of the [transaction proposal] including information found via one or more service endpoints to perform business logic required for endorsement ([0054] – the transaction endpoints are used identifying peer nodes to endorse the transaction; [0042] and [0074] – peer nodes execute a transaction of the chain code application and endorse the proposed transaction); and submitting an endorsed proposed transaction to an ordering service node ([0035] and [0076] – endorsed proposed transaction is submitted to an ordering service node).
Yang and Todd with the teachings of Andoulaki, using content of the document including information found via one or more service endpoints to perform business logic required for endorsement; and submitting an endorsed proposed transaction to an ordering service node, to follow the standardized distributed ledger processes for committing a transaction to a blockchain (see, e.g., Yang at [0056] and Andoulaki at [0064]).

Regarding claim 19, the combination of Yang and Todd teach the computer program product of claim 16, wherein endorsing the proposed transaction further comprises: 
retrieving the document associated with the decentralized asset identifier from the identity network ([0091-092] and [0154] – blockchain transaction is updating/modifying the DID document <i.e., DID document retrieved to modify>; DID maps to DID document <i.e., is associated>; [0090-092] – the DID documents are stored in the blockchain network managing identities <i.e., an identity network>); and committing the endorsed proposed transaction to the first blockchain network and the second blockchain network using the decentralized asset identifier ([0062] and [0065-067] – block is added to the blockchain networks <i.e., committed> when verified and signed by peer nodes).  
While the combination of Yang and Todd teach using the content of the DID document when proposing an update transaction (see, e.g., Yang at [0091-092] and [0154]), and the DID document providing endpoint information ([0122] and [0089]), the combination of Yang and Todd appear to fail to specifically teach the endorsement process for committing transactions to the blockchain, particularly using information found via one or more service endpoints to perform business logic required for endorsement; and submitting an endorsed proposed transaction to an ordering service node. 
However, Andoulaki teaches a system for adding blocks to a blockchain (see, e.g., [0002]), comprising using content of the [transaction proposal] including information found via one or more service endpoints to perform business logic required for endorsement ([0054] – the endpoints are used identifying peer nodes to endorse the proposed transaction; [0042] and [0074] – peer nodes execute a transaction of the chain code application and endorse the proposed transaction <i.e., perform business logic required for endorsement>); and submitting an endorsed proposed transaction to an ordering service node ([0035] and [0076] – endorsed proposed transaction is submitted to an ordering service node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Yang and Todd with the teachings of Andoulaki, using content of the document including information found via one or more service endpoints to perform business logic required for endorsement; and submitting an endorsed proposed transaction to an ordering service node, to follow the standardized distributed ledger processes for committing a transaction to a blockchain (see, e.g., Yang at [0056] and Andoulaki at [0064]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Todd, further in view of Halliday et al. (US20020083003, Hereinafter “Halliday”).
Regarding claim 9, the combination of Yang and Todd teach the method of claim 8. The combination of Yang and Todd appear to fail to specifically teach wherein the method further comprises: metering a usage of the software; and generating an invoice based on metering the usage.
However, Halliday teaches downloading of software onto a client system (see, e.g., [0053]), wherein the method further comprises: metering a usage of the software ([0053] – software usage is metered); and generating an invoice based on metering the usage ([0053] – a bill is generated based on the software usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Todd with the teaching of Halliday, Haliday at abstract, [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Todd et al. (US10587413) teaches a system for establishing decentralized identities in separate enterprises, and performing cross-enterprise authentication and/or authorization using the decentralized identifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438